DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hertzmann et al. (US 2017/0220903) in view of Jin (US 2013/0325863 A1).
a.	Regarding claim 17, Hertzmann discloses a system for interactive generation of labeled data and training instances, the system comprising: 
a memory comprising computer readable instructions (Hertzmann discloses one or more computer-readable media at Fig. 8-806 and ¶0053); and
a processing device for executing the computer readable instructions for performing a method (Hertzmann discloses that “[t]he processing system 804 is representative of functionality to perform one or more operations using hardware” at Fig. 8-804 and ¶0054), the method comprising: 
receiving, by the processing device, a selection of a set of unlabeled images stored on
a user’s mobile device (¶0027) that describe a target visual domain (Hertzmann discloses that “to process an input of a subsequent image 216 to generate a labeled image 218 having labels assigned to individual pixels of the image” at Fig. 2-216 and ¶0044); 

clustering, by the processing device, the unlabeled images based on the extracted features (Hertzmann discloses that “The training image 302 section is displayed simultaneously with a labeling candidate 410 section that is used to indicate a current object from the image being labels, along with a label choice 412 section indicating which labels are available, and a labels 414 section that includes objects in the training image that are labeled” at Fig. 4 and ¶0038); 
generating, by the processing device, a set of suggested labels for each of the visual objects of unlabeled images stored on the user’s mobile device (Hertzmann discloses that “generate a labeled image 218 having labels assigned to individual pixels of the image. Because the labeling model 112 is trained to recognize patterns of pixels as corresponding to particular labels, the subsequent image 216 may take a variety of different forms, such as bitmap images that do not include structured object representations 204. In this way, the structured object representation 204 of the training images 202 may be leveraged to increase accuracy and efficiency of generation of the training images for training a model that may be used to label a variety of other types of images” at Fig. 2-218 and ¶0044).
However, Hertzmann does not disclose receiving, by the processing device, a maximum number of unlabeled images of the set of unlabeled images that a user is willing to label; 
selecting, by the processing device, a k number of unlabeled images stored on the first user’s mobile device by determining the k-number of nearest neighbors from a centroid
cluster, wherein k is equal to the maximum number of the unlabeled images that the user is

Jin discloses receiving, by the processing device, a maximum number of unlabeled images of the set of unlabeled images that a user is willing to label (Jin discloses that “a unified clustering algorithm is employed to assign representative data items and an initial centroid to the cluster, S (404). In the case that there are already known t clusters, (given from user input seeds or from previous clustering), the unified clustering algorithm only assigns representative items and initial centroid to the (s-t) clusters. T is zero if there does not exist any known clusters. In one embodiment, the unified clustering algorithm is a top down procedure that refines assignment of a data item to a cluster in order to maximize an objective function, such as the summation of the similarities between each data item and the centroid assigned to the cluster. The following is pseudo code demonstrating the top down procedure:… S= max (n, k log.sub.n(k)) [S is the number of centroids]” at Figs. 4-404 and ¶¶0033-0034);
selecting, by the processing device, a k number of unlabeled images stored on the first user’s mobile device by determining the k-number of nearest neighbors from a centroid
cluster, wherein k is equal to the maximum number of the unlabeled images that the user is
willing to label (Jin discloses that “a unified clustering algorithm is employed to assign representative data items and an initial centroid to the cluster, S (404). In the case that there are already known t clusters, (given from user input seeds or from previous clustering), the unified clustering algorithm only assigns representative items and initial centroid to the (s-t) clusters. T is zero if there does not exist any known clusters. In one embodiment, the unified clustering algorithm is a top down procedure that refines assignment of a data item to a cluster in order to maximize an objective function, such as the summation of the similarities between each data item and the centroid assigned to the cluster. The following is pseudo code demonstrating the top down procedure:… S= max (n, k log.sub.n(k)) [S is the number of centroids]” at Figs. 4-404 and ¶¶0033-0034).

The suggestion/motivation would have been to “receive inputs labelling those object and thus the corresponding pixels ...[.which] a variety of labels may be assigned to objects and therefore pixels of the objects in an efficient and accurate manner to form a training set of labeled images” (Hertzmann; ¶0005).
b.	Regarding claim 18, the combination applied in claim 17 discloses wherein the set of suggested labels for each of the visual objects in the k number of unlabeled images are generated from a generic machine learning model (Hertzmann discloses “the training data generation module 206 [employing] a user interface at Fig. 2-114 and Fig. 4 and ¶¶0036-0037).
c.	Regarding claim 19, the combination applied in claim 17 discloses wherein the method further comprises presenting the generated set of suggested labels to the user (Hertzmann discloses “a labeling candidate 410 section that is used to indicate a current object from the image being labels, along with a label choice 412 section indicating which labels are available” at Fig. 4-410 and ¶0038).
d.	Regarding claim 20, the combination applied in claim 17 discloses wherein the method further comprises receiving a selected label for each unlabeled image from the user (Hertzmann discloses “a labeling candidate 410 section that is used to indicate a current object from the image being labels, along with a label choice 412 section indicating which labels are available” at Fig. 4-410 and ¶0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664